Filed 7/31/14 Straass v. DeSantis CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



KAREN STRAASS et al.,                                               D064040

         Plaintiffs and Appellants,

         v.                                                         (Super. Ct. No. 37-2011-00077448-
                                                                     CU-PO-SC)
FRANK DESANTIS et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County, Judith F.

Hayes, Judge. Affirmed.

         Lawrence Wasserman for Plaintiffs and Appellants.

         Wilson, Elser, Moskowitz, Edelman & Dicker, Robert W. Harrison and Patrick J.

Kearns, for Defendants and Respondents.


         Plaintiffs Karen and Mark Straass appeal a judgment in favor of defendants Frank

DeSantis, Valorie Ryan, and the Law Offices of Frank DeSantis (together, DeSantis)

after the court granted DeSantis's summary judgment motion on the Straasses' complaint

for legal malpractice and related claims arising from DeSantis's handling of a medical
malpractice case. DeSantis's summary judgment motion rested on two primary grounds:

first, the Straasses had not designated a qualified legal expert witness to opine on the

standard of care and other issues essential to their claims; and second, the Straasses could

not establish damages as a result of DeSantis's alleged legal malpractice and other

wrongful conduct. The trial court granted DeSantis's motion on both grounds.

       The Straasses designated Lawrence Wasserman, who was also their counsel of

record, as their legal expert witness. For reasons we shall explain, Wasserman was

unqualified to render an expert opinion on the specific instances of alleged malpractice

based on his lack of experience handing medical malpractice cases. Because the

Straasses' claims require expert testimony, and the Straasses did not identify a qualified

expert witness to support their claims, the trial court did not err in granting DeSantis's

summary judgment motion. We therefore affirm the judgment.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In May 2009, Mark Straass retained DeSantis to represent him in connection with

a personal injury claim against Kaiser Foundation Hospitals. The claim arose from

gallbladder surgery that Mark underwent more than two years earlier.1 Mark,

represented by DeSantis, later filed a demand for arbitration against various Kaiser

entities and the doctor responsible for the surgery (together, Kaiser). The arbitration

demand alleged that Kaiser improperly performed the surgery by failing to remove

surgical clips from Mark's body when the surgery was completed. Following the surgery,


1     To avoid confusion, we will refer to the Straasses by their first names where
necessary.
                                              2
Mark made repeated visits to Kaiser to treat various symptoms, including back and side

pain, elevated white blood cell counts, and a lump on his back of increasing size. An X-

ray later revealed that the surgical clips had migrated to his back. Mark suffered a severe

infection. Mark subsequently had surgery to remove the clips and repair the damage to

his back caused by the infection. Mark's arbitration demand alleged that Kaiser was

professionally negligent in performing Mark's gallbladder surgery and by failing to find

and diagnose Mark's severe infection. Mark sought general and specific damages in

unspecified amounts.

          Approximately six weeks later, DeSantis sent Kaiser a demand for settlement.

The settlement demand recounted Kaiser's alleged negligence and detailed various

categories of damages Mark claimed. These categories included medical bills, lost

wages, and lost pension benefits. DeSantis's settlement demand further noted "there has

been a loss of consortium." The total damages Mark claimed exceeded $1.25 million.

The settlement demand offered to resolve the matter for $650,000. Kaiser responded,

disputing liability and offering no monetary settlement.

          Mark was deposed in the Kaiser arbitration. During his deposition, Mark testified

that he felt the surgical clips "cutting" him during abdominal exercises soon after the

gallbladder surgery. Mark said he knew at that point that the clips were causing him

injury.

          Three weeks later, DeSantis sent Mark a letter stating that "[a]fter extensive work

on your case, given the facts surrounding the case, I have come to the conclusion that this

office will no longer be able to represent you with regards to this case." DeSantis's letter

                                                3
asked Mark to sign a substitution of counsel form and informed him that DeSantis would

file a motion to withdraw if he did not. With its letter, DeSantis enclosed an offer to

compromise from Kaiser under Code of Civil Procedure section 998. Kaiser offered to

waive costs if Mark dismissed his claims with prejudice. DeSantis encouraged Mark to

seek other counsel if he chose to continue pursuing his claims against Kaiser. Mark

signed the substitution form and proceeded in propria persona against Kaiser.

       Kaiser then filed a motion for summary judgment, arguing among other things that

Mark's claim based on alleged negligence during his gallbladder surgery was barred by

the applicable statute of limitations. Kaiser contended Mark's deposition testimony

showed that he knew of his injury soon after the surgery. In Kaiser's view, Mark should

have filed suit within one year of that time. (See Code Civ. Proc., § 340.5 [action must

be commenced within "one year after the plaintiff discovers, or through the exercise of

reasonable diligence should have discovered, the injury"].)

       While Kaiser's motion was pending, Mark contacted Wasserman to represent him

in the Kaiser arbitration. Mark's aunt, Sonia Breedlove, was a former legal secretary to

Wasserman. Although Wasserman told Breedlove and the Straasses that he "was not

seeking new cases, [he] had never done a medical malpractice case, [he] did not want to

do a medical malpractice case and was trying to fully retire as an attorney," Wasserman

agreed to represent Mark on an interim basis and help the Straasses secure an attorney

that specialized in medical malpractice.




                                             4
       Wasserman was never able to find a medical malpractice specialist to represent

Mark. Karen Straass said that Wasserman told the Straasses he " 'was stuck with' " them.

Wasserman has not maintained an office for the practice of law since 1996.

       Mark, represented by Wasserman, filed a motion to continue the summary

judgment hearing and the arbitration hearing, which the court granted. Mark then filed an

amended demand for arbitration. The amended demand named as additional respondents

several Kaiser doctors involved in Mark's treatment following his gallbladder surgery.

The additional respondents were substituted for "Doe" respondents named in the original

arbitration demand. Mark also added a number of additional allegations of professional

negligence, including Kaiser's failure to adequately identify and treat an infection

associated with antibiotic resistant bacteria, Enterobacter cloacae, in the weeks prior to

Mark's gallbladder surgery. The amended demand for arbitration alleged that Kaiser's

failure to treat the bacteria led to Mark's subsequent back infection. Mark also added

claims for ordinary negligence against the Kaiser corporate respondents. Mark

subsequently designated two medical experts, Dr. Graham Woolf and Dr. Richard

Socolov, and a damages expert.

       Mark, still represented by Wasserman, eventually dismissed his claims against

Kaiser with prejudice right before the arbitration hearing. Karen Straass explained that

"[j]ust before the Arbitration hearing date Mr. Wasserman told us that he did not feel he

was adequately prepared for the arbitration and was going to dismiss the case." As

Wasserman wrote to a colleague, "Lawrence Wasserman (me) prepared the case. In

concentrating on liability I neglected to brief my expert witness on causation or damages.

                                             5
He emphatically stated during his deposition that he had not been retained to render an

opinion on that. Kaiser made a motion to exclude evidence of causation. I dismissed the

case on the eve of the hearing." Wasserman had been representing the Straasses for

almost eight months by the time of the scheduled arbitration hearing.

       Wasserman told the Straasses that "there was likely an action against Mr. DeSantis

for legal malpractice and [they] should continue looking for legal representation.

[Wasserman] told [the Straasses] that if [they] got a new attorney they might want to

consider whether Mr. Wasserman had been negligent" as well. The Straasses were

unable to find an attorney to represent them in connection with these potential legal

malpractice claims. The Straasses thus filed a complaint against DeSantis in propria

persona with the assistance of Wasserman. After DeSantis demurred to the complaint,

Wasserman appeared as the Straasses' counsel in this action as well. Karen stated that

Wasserman "again indicated that he was stuck with representing us."

       The operative verified second amended complaint (SAC) alleged three causes of

action against DeSantis: legal malpractice, failure to advise of action for loss of

consortium, and breach of fiduciary duty. The legal malpractice claim, alleged on behalf

of Mark only, contained 13 separate alleged instances of malpractice by DeSantis: (1)

filing the demand for arbitration beyond the three-year statute of limitations applicable to

professional negligence based on Mark's gallbladder surgery; (2) failing to allege a cause

of action for ordinary negligence against the Kaiser corporate entities; (3) failing to name

additional individual Kaiser doctors as respondents; (4) failing to retain or consult with a

medical surgical specialist regarding Mark's gallbladder surgery; (5) failing to retain a

                                             6
medical expert to render an opinion regarding Mark's gallbladder surgery and subsequent

care; (6) failing to seek a medical opinion until after the demand for arbitration had been

filed; (7) consulting with Dr. Woolf, who was a gastroenterologist and not qualified to

render an opinion on surgery or infectious diseases; (8) failing to pay Dr. Woolf and

obtain his medical opinion; (9) failing to retain an infectious disease expert regarding

Mark's E. cloacae infection; (10) submitting a demand for settlement based on the theory

that Mark's infection was caused by surgical clips, which was unfounded and

contradicted by Dr. Woolf; (11) submitting a demand for settlement without expert

opinions on medical malpractice, causation of monetary injury, and computation of

monetary damages; (12) selecting an arbitrator whose son worked as a doctor at Kaiser;

and (13) abandoning its representation of Mark and failing to take action to prevent harm

to his interests.

       The claim for failure to advise of action for loss of consortium, on behalf of Karen

only, alleged that DeSantis had a duty to inform her that she had an action for loss of

consortium. DeSantis allegedly failed to do so, causing Karen harm. The final claim for

breach of fiduciary duty, on behalf of Mark only, alleged violations of the California

Rules of Professional Conduct through DeSantis's alleged failure to act competently and

to communicate significant developments to the Straasses during the Kaiser arbitration.

       DeSantis filed a verified answer, denying the substance of most of the Straasses'

allegations. DeSantis denied committing any negligence or breaching any duty.

DeSantis also alleged various affirmative defenses.



                                             7
        After almost two years of litigation, DeSantis filed a motion for summary

judgment on the Straasses' SAC. DeSantis argued that the Straasses' claims required

expert legal testimony regarding the applicable standard of care. DeSantis contended that

the Straasses' designated legal expert, their counsel Lawrence Wasserman, was

unqualified to provide such testimony and was ethically prohibited from doing so as well.

(See, e.g., Cal. Rules Prof. Conduct, rule 5-210.) DeSantis argued additionally that the

California Rules of Professional Conduct did not provide an independent cause of action

to the Straasses and that the Straasses could not prove damages in this " 'settle and sue' "

case.

        The Straasses opposed, arguing that DeSantis's motion was procedurally defective

because its separate statement of undisputed material facts did not comply with the

California Rules of Court, rule 3.1350. The Straasses also argued that their counsel,

Wasserman, was qualified to render a legal opinion on the alleged malpractice and was

not ethically prohibited from testifying. They later submitted a written consent for

Wasserman to testify pursuant to Rule 5-210(c) of the California Rules of Professional

Conduct. The Straasses disputed whether their claim for breach of fiduciary duty was

viable and asserted that the issue had already been determined in connection with

DeSantis's prior demurrer on the subject. The Straasses argued that DeSantis did not

specifically address their claim for failure to advise regarding loss of consortium. The

Straasses further argued that DeSantis had not met its burden on summary judgment to

show either that the Straasses could not establish damages or that the prior Kaiser

arbitration ended in a settlement.

                                              8
       Following a reply and surreply, the trial court issued a tentative ruling granting

summary judgment. At the hearing on the court's tentative ruling, both parties submitted

without substantive argument. (Wasserman requested only that the court change its

description of him as "incompetent" to "not qualified." The court did so.) The court

found that the Straasses "cannot establish essential elements of their causes of action

because they lack qualified expert witness testimony." The court further found that the

Straasses "are unable to establish they suffered damage as a result of defendants'

conduct." The court entered judgment in favor of DeSantis, and the Straasses appeal.

                                       DISCUSSION

                                              I

       We first address the procedural issues raised by the Straasses. The Straasses

contend the trial court did not comply with Code of Civil Procedure section 437c,

subdivision (g), in its order granting DeSantis's motion for summary judgment. That

section provides, in relevant part, as follows: "Upon the grant of a motion for summary

judgment, on the ground that there is no triable issue of material fact, the court shall, by

written or oral order, specify the reasons for its determination. The order shall

specifically refer to the evidence proffered in support of, and if applicable in opposition

to, the motion which indicates that no triable issue exists." (Code Civ. Proc., § 437c,

subd. (g).)

       The Straasses claim that "the Trial Court Minutes granting the motion broadly

state[], in effect, that everything that [DeSantis] did in their motion was correct and that

everything that [the Straasses] did was wrong. That is not the specific reference required

                                              9
by the statute." The Straasses mischaracterize the trial court's order. The order specified

the court's reasons for granting the motion and identified the evidence supporting its

findings by reference to specific items in DeSantis's separate statement of material

undisputed facts. The Straasses have not established any error under Code of Civil

Procedure section 437c, subdivision (g). Moreover, even if there was error, the Straasses

have not shown why it would be cause for reversal. (See Unisys Corp. v. California Life

& Health Ins. Guarantee Association (1998) 63 Cal. App. 4th 634, 640; Soto v. California

(1997) 56 Cal. App. 4th 196, 199.)

       In their opening brief, the Straasses also appear to contend that the court abused its

discretion in considering DeSantis's motion for summary judgment because DeSantis's

separate statement did not comply with the California Rules of Court, rule 3.1350(d). In

their reply, the Straasses disclaim such a contention. We therefore need not consider it.

We note that this court has rejected similar contentions in the past. (See Truong v.

Glasser (2009) 181 Cal. App. 4th 102, 118.)

                                              II

                                              A

       The standards we apply to the substance of the court's order granting summary

judgment are familiar. "A defendant's motion for summary judgment should be granted

if no triable issue exists as to any material fact and the defendant is entitled to a judgment

as a matter of law. [Citation.] The burden of persuasion remains with the party moving

for summary judgment. [Citation.] When the defendant moves for summary judgment,

in those circumstances in which the plaintiff would have the burden of proof by a

                                             10
preponderance of the evidence, the defendant must present evidence that would preclude

a reasonable trier of fact from finding that it was more likely than not that the material

fact was true [citation], or the defendant must establish that an element of the claim

cannot be established, by presenting evidence that the plaintiff 'does not possess and

cannot reasonably obtain, needed evidence.' " (Kahn v. East Side Union High School

Dist. (2003) 31 Cal. 4th 990, 1002-1003 (Kahn).)

       " 'Once the defendant . . . has met that burden, the burden shifts to the

plaintiff . . . to show that a triable issue of one or more material facts exists as to that

cause of action or a defense thereto. The plaintiff . . . may not rely upon the mere

allegations or denials' of his 'pleadings to show that a triable issue of material fact exists

but, instead,' must 'set forth the specific facts showing that a triable issue of material fact

exists as to that cause of action or a defense thereto.' " (Aguilar v. Atlantic Richfield Co.

(2001) 25 Cal. 4th 826, 849.)

       "We review the record and the determination of the trial court de novo." (Kahn,

supra, 31 Cal.4th at p. 1003.) "In performing our de novo review, we must view the

evidence in a light favorable to plaintiff as the losing party [citation], liberally construing

[the plaintiff's] evidentiary submission while strictly scrutinizing defendants' own

showing, and resolving any evidentiary doubts or ambiguities in plaintiff's favor."

(Saelzler v. Advanced Group 400 (2001) 25 Cal. 4th 763, 768.)

                                                B

       The Straasses contend that the trial court erred in finding that their causes of action

required the testimony of a qualified expert. DeSantis disagrees, arguing that an expert is

                                               11
required to establish that the conduct alleged by the Straasses is malpractice or otherwise

wrongful. We address the Straasses' three causes of action in turn.

                                              1

       The Straasses' cause of action for legal malpractice consists of the following

elements: " '(1) the duty of the attorney to use such skill, prudence and diligence as

members of the profession commonly possess; (2) a breach of that duty; (3) a proximate

causal connection between the breach and the resulting injury; and (4) actual loss or

damage.' " (Wiley v. County of San Diego (1998) 19 Cal. 4th 532, 536.) " 'The attorney is

not liable for every mistake he may make in his practice; he is not, in the absence of an

express agreement, an insurer of the soundness of his opinions or the validity of an

instrument that he is engaged to draft; and he is not liable for being in error as to a

question of law on which reasonable doubt may be entertained by well-informed

lawyers.' " (Kirsch v. Duryea (1978) 21 Cal. 3d 303, 308 (Kirsch).)

       "Plaintiffs' proof relative to these issues generally requires the testimony of experts

as to the standards of care and consequences of breach. 'Expert evidence in a malpractice

suit is conclusive as to the proof of the prevailing standard of skill and learning in the

locality and of the propriety of particular conduct by the practitioner in particular

instances because such standard and skill is not a matter of general knowledge and can

only be supplied by expert testimony.' " (Lipscomb v. Krause (1978) 87 Cal. App. 3d 970,

976; see 1 Witkin, Cal. Procedure (5th ed. 2008) Attorneys, § 291, p. 367 ["The fact of

breach is proved by expert opinion on whether the attorney followed the standards of skill

and diligence prevailing in the profession."].)

                                              12
       "Expert testimony is needed when it will assist the trier of fact. It is not

appropriate in all cases. [Citation.] Where the attorney's performance is so clearly

contrary to established standards that a trier of fact may find professional negligence

without expert testimony, it is not required." (Day v. Rosenthal (1985) 170 Cal. App. 3d
1125, 1146 (Day); Wilkinson v. Rives (1981) 116 Cal. App. 3d 641, 647-648.) Moreover,

where "the lay person's common knowledge includes the conduct required by the

particular circumstances[,]" the "general rule" requiring expert testimony does not apply.

(Unigard Ins. Group v. O'Flaherty & Belgum (1995) 38 Cal. App. 4th 1229, 1239

(Unigard).)

       For example, in Day, the trial court described the attorney's malpractice as

follows: " 'The case from beginning to end oozes with attorney-client conflicts of

interest, clouding and shading every transaction and depriving [the clients] of the

independent legal advice to which they were entitled. It involves kickbacks, favored

treatment of one client over others; it involves amateurish attempts to deal in the hotel

and oil business that would be humorous but for the tragic consequences. It involves the

extraction of fees from [multiple clients] for the same work performed. It involves an

undertaking to provide financial and investment advice and a complete and utter failure

to provide it." (Day, supra, 170 Cal.App.3d at pp. 1134-1135.) The Court of Appeal

explained that the attorney's "irresponsible 'representation' of [his clients] trampled on

basic attorney obligations . . . ." (Id. at p. 1147.) Under these circumstances, the court

concluded that expert testimony was not needed to prove the attorney's professional

negligence. (Id. at p. 1149.)

                                             13
       Here, by contrast, the Straasses' first allegation of malpractice, and the one on

which their argument is primarily focused, consists of DeSantis's failure to file the

Straasses' demand for arbitration within three years of Mark's gallbladder surgery. The

Straasses argue that their allegation falls within the exception to the general rule that

expert testimony is needed to establish legal malpractice. We disagree. It would not be

within a layperson's common knowledge to consider what conduct was required of

DeSantis under the circumstances of this case. (See Unigard, supra, 38 Cal.App.4th at p.

1239.) The applicable statute of limitations is affected by factors not addressed by the

Straasses, including the potential presence of a foreign object (the surgical clips) in

Mark's body, which could extend the statute, and Mark's admission that he knew the

surgical clips had injured him soon after surgery, which could limit the statute to a time

before Mark consulted DeSantis.2 DeSantis's decision to file would also have to be

assessed in light of the timing and scope of DeSantis's retention, DeSantis's diligence in

investigating Mark's claims, Mark's statements to DeSantis, and the merits of Mark's

claim. In light of these considerations, DeSantis's conduct is not "so clearly contrary to

established standards" as to remove the general requirement for expert testimony. (Day,


2      The applicable statute provides as follows: "In an action for injury or death
against a health care provider based upon such person's alleged professional negligence,
the time for the commencement of action shall be three years after the date of injury or
one year after the plaintiff discovers, or through the use of reasonable diligence should
have discovered, the injury, whichever occurs first. In no event shall the time for
commencement of legal action exceed three years unless tolled for any of the following:
(1) upon proof of fraud, (2) intentional concealment, or (3) the presence of a foreign
body, which has no therapeutic or diagnostic purpose or effect, in the person of the
injured person." (Code Civ. Proc., § 340.5.)
14
supra, 170 Cal.App.3d at p. 1146.) The applicable standards, i.e., the proper conduct of

DeSantis under the circumstances, would require expert testimony. (See Jeffer, Mangels

& Butler v. Glickman (1991) 234 Cal. App. 3d 1432, 1441 (Jeffer Mangels) ["The standard

of care must be established so the jury can understand the 'propriety of particular conduct

by the practitioner in particular instances because such standard and skill is not a matter

of general knowledge.' "].) Unlike Day, supra, 170 Cal.App.3d at pp. 1134-1135, where

the attorney's malpractice was self-evident, DeSantis's alleged conduct would require the

specialized knowledge of an expert to assess properly.3




3       In addition to Day, the Straasses cite Goebel v. Lauderdale (1989) 214 Cal. App. 3d
1502 (Goebel) and Stanley v. Richmond (1995) 35 Cal. App. 4th 1070 (Stanley) as
examples of cases where expert testimony was not required. Neither of these cases is
persuasive because the instances of alleged malpractice here are readily distinguishable.
In Goebel, the court considered a bankruptcy attorney's advice to his client, a contractor
who was in financial trouble. (Goebel, at p. 1505.) The bankruptcy attorney advised the
contractor to collect $15,000 the contractor believed he was owed on a construction
project and to stop work on the project. (Ibid.) Unbeknownst to the attorney, his advice
caused the contractor to violate Penal Code section 484b, which forbade the contractor
from collecting the money where it was actually owed to persons who furnished labor
and material for the project. (Ibid.) Violation of that section constitutes a felony. (Ibid.)
The client was subsequently arrested and convicted. (Id. at p. 1506.) Although the
court's holding is ambiguous, it is reasonable to conclude that the court found that expert
testimony was unnecessary under the circumstances of that case. (Id. at p. 1508.) As the
court explained, "Quite simply, [the attorney] advised his client to break the law. We see
no problem in concluding that, as a matter of law, such conduct markedly departs from
the skill and diligence attorneys commonly possess." (Id. at p. 1509.) In Stanley, while
the court considered the issue of breach to be within the understanding of a lay jury,
expert testimony regarding the standard of care applicable to a specialist attorney (there,
family law) was in evidence. (Stanley, supra, 35 Cal.App.4th at pp. 1092-1094.) Given
this testimony, whether the attorney breached the standard by her " 'total failure to
perform even the most perfunctory research' on the legal issues" requested by her client
was a question the jury could answer unaided by expert testimony. (Id. at p. 1093, italics
omitted.) The facts of this case bear no relation to the circumstances of Goebel and
                                             15
       The other instances of malpractice alleged by the Straasses similarly fall within the

"general rule [that] the standard of care against which the professional's acts are measured

remains a matter peculiarly within the knowledge of experts." (Unigard, supra, 38

Cal.App.4th at p. 1239; see Lipscomb v. Krause, supra, 87 Cal.App.3d at p. 976.) In

some cases, the Straasses concede that expert testimony would be required. In others,

their arguments to the contrary are unpersuasive.

       Two instances involve pleading issues: DeSantis's alleged failure to include an

additional cause of action (for ordinary negligence) and additional respondents

(individual Kaiser doctors) in Mark's demand for arbitration. The Straasses concede that

the former would not fall within the common knowledge of a layperson. Regarding the

latter, the Straasses do not offer any argument that expert testimony would not be

required and, indeed, appear to concede the point on this allegation as well. We agree

that these issues require expert testimony.

       Six instances of alleged malpractice involve negligence in consulting and retaining

medical experts. The handling of experts, and specifically the decision of an attorney to

employ or seek opinions from them, is generally outside the scope of common

knowledge. (See Kirsch, supra, 21 Cal.3d at p. 311 ["The extent to which an attorney, in

the exercise of due care, will advance funds to hire investigators, depose witnesses, or

perform tests on a client is not a matter of common knowledge."].) Here, the Straasses'

malpractice claims involve specific allegations regarding DeSantis's retention and


Stanley. Moreover, Stanley appears to confirm that expert testimony was required at least
on the standard of care applicable to an attorney.
                                              16
payment of experts, the timing of DeSantis's consultations with experts, and the

qualification of the experts DeSantis consulted. Contrary to the Straasses' assertions, a

layperson has no experience in these matters and would be unable to assess DeSantis's

conduct, under the circumstances of this case, without the aid of expert testimony.

Moreover, in none of these instances was DeSantis's conduct a violation of clear and

established standards, such that expert testimony would not be required.

       Two other instances of alleged malpractice involve DeSantis's demand for

settlement, which the Straasses allege was unsupported and at least partially contradicted

by a medical expert consulted by DeSantis. The Straasses again concede that expert

opinion "would be helpful in explaining the importance of submitting [a] strong medical

opinion of the diagnosis, prognosis, and causation of the personal injury." However, the

Straasses contend that no expert opinion is required to assess DeSantis's alleged

negligence in including statements in Mark's settlement demand that were not supported

or were contradicted by the medical expert consulted by DeSantis. We find the Straasses'

contention unpersuasive. The tactical considerations involved in drafting a settlement

demand do not fall within a layperson's common experience. (See Kirsch, supra, 21

Cal.3d at p. 309 ["Frequently an attorney is confronted with legitimate but competing

considerations, and we have recently recognized a latitude granted the attorney engaged

in litigation in choosing between alternative tactical strategies."].) Under the

circumstances of this case—including Mark's later designation of the same expert when

represented by Wasserman—we cannot say that a layperson would be equipped to assess



                                             17
the statements made in the settlement demand. Nor have the Straasses pointed to any

clear and established standard that DeSantis allegedly violated.

       The final two instances of alleged malpractice involve DeSantis's selection of an

arbitrator whose son worked for Kaiser and DeSantis's withdrawal from their

representation of Mark in the arbitration. Again, the Straasses state that "foundational

expert legal testimony would be helpful" to explain the selection process for arbitrators.

While we agree, the focus of the Straasses' statement is misplaced. What would be

helpful to a layperson, and indispensible in considering the Straasses' allegation of

malpractice, would be expert testimony regarding the circumstances of DeSantis's

selection of the arbitrator in question, the considerations for and against such a selection,

and what conduct would be expected of an attorney of ordinary skill in the same

situation. Similarly, the fact that DeSantis withdrew from representation must be

assessed in light of the circumstances, including Mark's testimony regarding the

discovery of his injury. A layperson would have no tools to assess the propriety of

DeSantis's action in this case. The Straasses contend that "[t]he applicable specific Rule

of Professional Conduct would be subject to judicial notice[,]" but they do not name such

a rule or explain how a layperson could understand or apply it under the circumstances of

this case without the aid of expert testimony. An attorney who seeks to withdraw from a

representation does not invariably commit malpractice. The Straasses have not shown

that DeSantis's conduct violated a clear and established standard that would exempt their

allegations from the general rule requiring expert testimony.



                                             18
       Unlike Day and Goebel, the instances of legal malpractice alleged by the Straasses

involve the application of legal judgment under complex and shifting circumstances.

(See Kirsch, supra, 21 Cal.3d at p. 309.) Notably, neither Day nor Goebel was primarily

focused on the tactical litigation decisions at issue here. In the context of contested

medical malpractice litigation, the need for expert testimony on the Straasses' allegations

is apparent. The Straasses' allegations involve situations and conduct beyond the

common knowledge of laypersons and for which no clear standards have been

established. For the reasons we have stated, we conclude that the Straasses were required

to produce expert testimony to establish their legal malpractice claim.

                                              2

       Karen's cause of action for failure to advise on loss of consortium "is for

professional negligence, in the nature of attorney malpractice. That aspect of negligence

consists of the failure of an attorney to 'use such skill, prudence, and diligence as lawyers

of ordinary skill and capacity commonly possess and exercise in the performance of the

tasks which they undertake.' " (Meighan v. Shore (1995) 34 Cal. App. 4th 1025, 1034.)

The standards governing the necessity of expert testimony in legal malpractice actions

therefore apply to this cause of action as well. The Straasses contend that legal expert

testimony is unnecessary to establish Karen's claim because "the attorney's legal duty can

be established by judicial notice of the duty to advise her of her cause of action" for loss

of consortium. But the Straasses do not show that DeSantis's duty under the

circumstances—and subsequent breach of that duty—was so clear and established that it



                                             19
would be understandable by a layperson. Indeed, the undisputed evidence shows that

DeSantis referenced loss of consortium in Mark's settlement demand to Kaiser.

       The scope of DeSantis's duty to advise Karen on loss of consortium and DeSantis's

alleged breach must account for the facts known to DeSantis, the value of Karen's

potential claim, litigation considerations, the actions undertaken by DeSantis (including

the arbitration and settlement demands), and numerous other factors beyond the common

knowledge of laypersons. (See Kirsch, supra, 21 Cal.3d at p. 309.) Moreover, Karen's

ability to recover for loss of consortium depended on the success of Mark's medical

malpractice claim. (See Hahn v. Mirda (2007) 147 Cal. App. 4th 740, 746.) Again, unlike

Day and Goebel, the conduct Karen alleges is neither so clearly malpractice nor so within

the common knowledge of laypersons as to remove it from the general rule requiring

expert testimony in legal malpractice actions. Qualified expert testimony is required.

                                              3

       Mark's cause of action for breach of fiduciary duty "is a species of tort distinct

from a cause of action for professional negligence. [Citations.] The elements of a cause

of action for breach of fiduciary duty are: (1) the existence of a fiduciary duty; (2) breach

of the fiduciary duty; and (3) damage proximately caused by the breach." (Stanley,

supra, 35 Cal.App.4th at p. 1086.) "The scope of an attorney's fiduciary duty may be

determined as a matter of law based on the Rules of Professional Conduct which,

'together with statutes and general principles relating to other fiduciary relationships, all

help define the duty component of the fiduciary duty which an attorney owes to his [or

her] client.' " (Ibid.) At least one court has stated that "[e]xpert testimony is not

                                              20
required" on the issue of breach. (Id. at p. 1087.) However, "a judge may resort to expert

testimony to establish the standard of care when that standard is not a matter of common

knowledge or where the attorney is practicing in a specialized field." (David Welch Co.

v. Erskine & Tulley (1988) 203 Cal. App. 3d 884, 893.) The standards governing expert

testimony in legal malpractice actions are therefore informative here as well.

       To show error, the Straasses reference their prior argument with respect to Mark's

legal malpractice cause of action, apparently recognizing the overlapping standards and

the substantial similarity between their factual allegations in the two causes of action.4

We find this reference unpersuasive for the reasons set forth in part II.B.2, ante. The

Straasses have not raised any additional issues regarding the necessity of expert

testimony to Mark's cause of action for breach of fiduciary duty. "Although our review

of a summary judgment is de novo, it is limited to issues which have been adequately

raised and supported in plaintiff['s] brief. [Citations.] Issues not raised in an appellant's

brief are deemed waived or abandoned." (Reyes v. Kosha (1998) 65 Cal. App. 4th 451,

466, fn. 6.) Moreover, even if we were to consider the factual allegations underlying

Mark's breach of fiduciary duty claim, we would conclude that expert testimony would

be necessary to establish that claim. Mark bases this claim on allegations that DeSantis

failed to act "competently" and failed to "communicate significant developments" in the



4       Despite this reference, the Straasses claim on reply that this ground for summary
judgment was not briefed in the trial court. We disagree. Although DeSantis urged an
additional, alternative ground for summary judgment on this claim, DeSantis also argued
that all of the Straasses' claims, including breach of fiduciary duty, required expert
testimony. The trial court agreed.
                                              21
case to the Straasses. (See Cal. Rules Prof. Conduct, rules 3-110, 3-500.) These broad

standards would require explanation by an expert witness to be meaningful to a lay jury

under the circumstances alleged here.

                                              C

       Because we conclude that the Straasses' causes of action require qualified legal

expert testimony, we next consider whether the court properly granted summary

judgment because the Straasses lacked such testimony. As a general matter, the

qualification of experts may be assessed on summary judgment. (See Littlefield v.

County of Humboldt (2013) 218 Cal. App. 4th 243, 256-257 [affirming summary judgment

where opposing party failed to offer qualified expert testimony on an essential issue].)

"The same rules of evidence that apply at trial also apply to the declarations submitted in

support of and in opposition to motions for summary judgment. Declarations must show

the declarant's personal knowledge and competency to testify, state facts and not just

conclusions, and not include inadmissible hearsay or opinion." (Bozzi v. Nordstrom, Inc.

(2010) 186 Cal. App. 4th 755, 761 (Bozzi).) Such declarations are therefore subject to

foundational challenges. "For example, the lack of foundation of an expert's testimony

can be as to the expert being qualified, the validity of the principles or techniques upon

which the expert relied, or as to the reliability and relevance of the facts upon with the

expert relied." (Howard Entertainment, Inc. v. Kudrow (2012) 208 Cal. App. 4th 1102,

1114 (Howard).)

       "The declarations in support of a motion for summary judgment should be strictly

construed, while the opposing declarations should be liberally construed. [Citation.]

                                             22
This does not mean that courts may relax the rules of evidence in determining the

admissibility of an opposing declaration. Only admissible evidence is liberally construed

in deciding whether there is a triable issue." (Bozzi, supra, 186 Cal.App.4th at p. 761.)

       Of course, the qualifications of an expert for a plaintiff opposing summary

judgment may only be considered where the moving defendant has met its burden, i.e.,

where it has "present[ed] evidence that would preclude a reasonable trier of fact from

finding that it was more likely than not that the material fact was true [citation], or [has]

establish[ed] that an element of the claim cannot be established, by presenting evidence

that the plaintiff 'does not possess and cannot reasonably obtain, needed evidence.' "

(Kahn, supra, 31 Cal.4th at p. 1003.) Here, as an initial matter, the Straasses appear to

contend that DeSantis has not met its initial burden. We disagree. DeSantis set forth the

nature of the Straasses' claims, as alleged in their complaint. DeSantis further introduced

the Straasses' expert witness disclosure under Code of Civil Procedure section 2034.260

identifying their counsel, Lawrence Wasserman, as their sole legal expert witness.

DeSantis used that disclosure, as well as other evidence and allegations in the Straasses'

complaint, to show that Wasserman was unqualified or unable to offer expert legal

opinions supporting the Straasses' claims. As explained more fully below, this evidence

was sufficient to shift the burden to the Straasses to establish Wasserman's qualifications.

The fact that this argument did not raise a substantive defense to the Straasses' claims

(e.g., that DeSantis was not negligent) is irrelevant because DeSantis established another

way in which the Straasses would be unable to establish their claims: they lacked a

qualified legal expert witness.

                                              23
                                              1

       The parties dispute the applicable standard by which we review the trial court's

determination that Wasserman was unqualified. DeSantis urges us to adhere to the

traditional rule that evidentiary rulings made in the context of a summary judgment

decision are reviewed for abuse of discretion. (See Miranda v. Bomel Construction Co.

(2010) 187 Cal. App. 4th 1326, 1335.) The Straasses argue that the trial court did not rule

on any specific evidentiary objections made by the Straasses, and thus de novo review is

appropriate. (See Reid v. Google, Inc. (2010) 50 Cal. 4th 512, 535 (Reid).)

       Here, the trial court stated the following: "Plaintiffs' Evidentiary Objections are

overruled. The Court declines to rule further on specific objections as to evidence that

the Court did not rely upon in rendering its decision. Any evidence cited in support of

the Court's ruling herein, is deemed admissible and any objection made to that evidence

is considered overruled. The Court disregards all evidence which is found to be

incompetent or inadmissible." The court then expressly found that DeSantis showed the

Straasses "lack[ed] qualified expert witness testimony" and could not establish damages.

Because the Straasses did not create triable issues of material fact on these issues, the

court found summary judgment appropriate. Following its findings, the court referenced

30 undisputed facts from DeSantis's separate statement.

       The court plainly addressed the merits of Wasserman's qualifications; it was one of

the grounds supporting DeSantis's motion. The court's analysis is therefore

distinguishable from Reid, where the trial court " 'decline[d] to render formal rulings on

evidentiary objections' " and simply stated it was relying " 'on competent and admissible

                                             24
evidence.' " (Reid, supra, 50 Cal.4th at p. 533.) Unlike Reid, where "there was no

exercise of trial court discretion," the trial court here expressly determined that

Wasserman was unqualified.5 In Reid, "the Supreme Court expressly left open the

question of whether a de novo standard or an abuse of discretion standard applies to

evidentiary rulings [actually made] in connection with summary judgment motions . . . ."

(Howard, supra, 208 Cal.App.4th at p. 1114.) We need not reach this issue because our

conclusion would be the same under either standard.

                                               2

       "A person is qualified to testify as an expert if he has special knowledge, skill,

expertise, training, or education sufficient to qualify him as an expert on the subject to

which his testimony relates." (Evid. Code, § 720, subd. (a).) " '[T]he qualifications of an

expert must be related to the particular subject upon which he is giving expert testimony.'

[Citation.] Consequently, 'the field of expertise must be carefully distinguished and

limited' [citation], and '[q]ualifications on related subject matter are insufficient'

[citation]." (Howard, supra, 208 Cal.App.4th at p. 1115.) " 'Whether a person qualifies

as an expert in a particular case . . . depends upon the facts of the case and the witness's

qualifications.' [Citation.] '[T]he determinative issue in each case is whether the witness




5       In their briefing, the Straasses claim that certain evidence offered by DeSantis was
inadmissible and should not have been considered by the trial court. However, they do
not support their claims through reasoned argument or authority under any standard of
review. We therefore consider such contentions waived. (See Cahill v. San Diego Gas &
Electric Co. (2011) 194 Cal. App. 4th 939, 956 [" 'The absence of cogent legal argument
or citation to authority allows this court to treat the contention as waived.' "].)
                                               25
has sufficient skill or experience in the field so his testimony would be likely to assist the

jury in the search for truth.' " (Ibid.)

       The qualifications of an expert retained by a party opposing summary judgment

should be liberally construed. "The rule that a trial court must liberally construe the

evidence submitted in opposition to a summary judgment motion applies in ruling on

both the admissibility of expert testimony and its sufficiency to create a triable issue of

fact." (Garrett v. Howmedica Osteonics Corp., supra, 214 Cal.App.4th at p. 189.)

However, the trial court must still determine whether the expert's qualifications—even

liberally construed—are sufficient. (See Bozzi, supra, 186 Cal.App.4th at p. 761.)

       Here, the Straasses' claims relate to DeSantis's handling of their medical

malpractice arbitration against Kaiser, including DeSantis's drafting and submitting the

Straasses' arbitration and settlement demands, DeSantis's retention and consultation of

medical experts, DeSantis's selection of an arbitrator, DeSantis's decision to withdraw

from the case, and DeSantis's advice regarding loss of consortium. While Wasserman

has been an attorney for over 45 years, he had never handled a medical malpractice case

prior to his representation of the Straasses. As Wasserman explained in his declaration

opposing DeSantis's summary judgment motion, "At all times I advised [the Straasses]

that I was not seeking new cases, I have never done a medical malpractice case, I did not

want to do a medical malpractice case and was trying to fully retire as an attorney."

       Wasserman also explained that he had not maintained an active office for the

practice of law since 1996. From 1996 through 2003, Wasserman primarily wrote

appellate case summaries for two legal newspapers. Prior to 1996, Wasserman had a

                                              26
varied legal career. He began work on criminal matters then moved on to civil law as a

"neighborhood sole practitioner." Several of his cases involved personal injuries and

included medical expert testimony. He spoke with colleagues about these cases. After

about 10 years, Wasserman moved on to transactional law, including property

acquisition, building contracts, and corporations. He also did some bankruptcy work.

       Wasserman's description of his experience does not establish his qualifications as

an expert under the circumstances of this case. In general, "[w]here a malpractice action

is brought against an attorney holding himself out as a legal specialist and the claim

against the attorney relates to his expertise, then only a person knowledgeable in the

specialty can define the applicable duty of care and render an opinion on whether it was

met." (Goebel, supra, 214 Cal.App.3d at p. 1508; see Wright v. Williams (1975) 47
Cal. App. 3d 802, 810-811.) This principle accords with the established standard in

medical malpractice cases, that a medical expert's " 'qualification must relate to the

branch of the medical field involved in the case . . . .' " (Jeffer Mangels, supra, 234

Cal.App.3d at p. 1442.)

       By his own admission, Wasserman had never handled a medical malpractice

matter prior to his representation of the Straasses. Although aspects of his practice

touched on matters relevant to medical malpractice (including working with medical

experts), they do not qualify Wasserman as an expert on the matters alleged by the

Straasses because they were too remote in time and unrelated to the aspects of legal

practice at issue here. Similarly, although Wasserman claims to have consulted with

more experienced colleagues regarding personal injury cases, he has not shown that he

                                             27
gained significant relevant experience through such consultations. "[A]n attorney who

has studied the field . . . and contacted other professionals for additional exposure to the

subject is qualified to provide expert testimony on the subject[,]" but "the depth of study

and exposure is relevant in determining if the attorney is sufficiently qualified." (Jeffer

Mangels, supra, 234 Cal.App.3d at p. 1441.) Wasserman has not shown the requisite

experience even under this alternative avenue.

       Wasserman's conduct as the Straasses' counsel in the underlying medical

malpractice action supports this conclusion. In her declaration submitted in opposition to

summary judgment, Karen Straass stated that "[j]ust before the Arbitration hearing date

Mr. Wasserman told us that he did not feel he was adequately prepared for the arbitration

and was going to dismiss the case." In an e-mail to a colleague that the Straasses

submitted in opposition to summary judgment, Wasserman wrote, "Lawrence Wasserman

(me) prepared the case. In concentrating on liability I neglected to brief my expert

witness on causation or damages. He emphatically stated during his deposition that he

had not been retained to render an opinion on that. Kaiser made a motion to exclude

evidence of causation. I dismissed the case on the eve of the hearing." Wasserman's

statements about his experience with experts are particularly relevant here because

several of the Straasses' malpractice allegations focus on DeSantis's handling of experts

as well.

       The Straasses' SAC corroborates these statements. The SAC alleges, "Attorney

Wasserman could not secure experienced representation and continued to represent Mr.

Straass until the day before the start of the arbitration hearing, was not prepared to

                                             28
proceed and dismissed the arbitration proceedings." The SAC further alleges, "The

negligence of [DeSantis] was the actual and proximate cause of the damages to plaintiff,

Mark Straass. The subsequent negligence of attorney Wasserman was not a superseding

cause to the negligence of [DeSantis]." In her declaration, Karen confirmed that

Wasserman told the Straasses they should consider whether Wasserman had been

negligent in his representation.

       The Straasses contend that the allegations of the SAC may not be used against

them on summary judgment. The Straasses are incorrect. "[A] defendant may rely on the

complaint's factual allegations, which constitute judicial admissions. [Citations.] Such

admissions are conclusive concessions of the truth of a matter and effectively remove it

from the issues. [Citations.] A plaintiff cannot create a triable issue through declarations

that contradict the complaint's factual allegations." (Foxborough v. Van Atta (1994) 26
Cal. App. 4th 217, 222, fn. 3.) The Straasses further claim that "[i]t is not a binding

admission by Wasserman, because a plaintiff cannot admit anything against a third

party." The Straasses' focus on Wasserman is misplaced, however, since the parties to be

bound are the Straasses. They are the parties opposing summary judgment, and they are

the parties offering Wasserman as an expert witness. The allegations of their complaint

may properly be considered on summary judgment. (Ibid.) And, even setting aside these

allegations, the relevant facts regarding Wasserman's handling of the underlying

arbitration matter are amply supported by the declarations that the Straasses themselves

submitted in opposition to DeSantis's summary judgment motion, as we have discussed.



                                             29
       We are mindful that parties may encounter difficulties retaining qualified experts,

particularly in professional negligence actions like the Straasses'. " '[I]t is obvious that an

overly strict standard of qualification would make it difficult and in some instances

virtually impossible to secure a qualified expert witness.' " (Jeffer Mangels, supra, 234

Cal.App.3d at p. 1439.) Thus, an expert witness need not have handled the precise matter

at issue in the action for which he or she has been retained. (Id. at p. 1441.) However,

the expert must have sufficient knowledge and experience to enable him or her to opine

intelligently on the issues involved in the underlying matter. The guiding principle in all

cases is whether expert witnesses "demonstrate sufficient knowledge of the subject that

their opinions will be helpful to the jury in the search for the truth." (Id. at p. 1443.)

Even liberally construing Wasserman's qualifications, as we must, he does not have

sufficient knowledge of the subjects encompassing the Straasses' allegations for his

testimony to be helpful to a jury. The court did not err in finding Wasserman unqualified

and granting summary judgment on the Straasses' claims.6




6      In light of our conclusion, we need not reach the alternative grounds for
affirmance urged by DeSantis: that Wasserman should be ethically prohibited from
providing expert testimony on behalf of his clients and that the Straasses cannot establish
damages as a result of DeSantis's alleged legal malpractice and other wrongful conduct.
                                              30
                                  DISPOSITION

     The judgment is affirmed. Appellants to bear respondents' costs on appeal.




                                                                          HALLER, J.

WE CONCUR:



MCCONNELL, P. J.



MCINTYRE, J.




                                         31